Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert N. Crouse, Reg. No. 44,635 on June 30, 2022.
The application has been amended as follows: 

Amend claim 26 as follows:
--26. (Currently amended) A method of operating a SiC MOSFET, the method comprising:
applying an input signal to terminals of a SiC MOSFET to disable conduction of current through a channel region of the SiC MOSFET and to enable conduction of current through a reverse body diode of the SiC MOSFET to operate the SiC MOSFET in conduction modes of a third quadrant of I-V characteristics of the SiC MOSFET;
applying a second signal to the terminals of a SiC MOSFET to enable conduction of current through the channel region rather than through the reverse body diode to operate the SiC MOSFET in the conduction modes of the third quadrant of I-V characteristics of the SiC MOSFET; and
determining both an indication of a degradation of a gate oxide of the SiC MOSFET and an indication of contact resistance of the SiC MOSFET while the SiC MOSFET operates in the conduction modes of the third quadrant of the I-V characteristics of the SiC MOSFET using the first and second input signals 

Amend claim 27 as follows:
--Cancel claim 27.--

Amend claim 29 as follows:
--29. (New) The method of Claim 26 wherein determining both the indication of the degradation of the gate oxide of the SiC MOSFET and the indication of the contact resistance of the SiC MOSFET using the first and second input signals comprises:
measuring first and second voltage drops across a reverse body diode included in the SiC MOSFET responsive to the first and second input signals to provide the indication of the degradation of the gate oxide of the SiC MOSFET and the indication of the contact resistance of the SiC MOSFET, respectively.--

Amend claim 30 as follows:

--30. (New) The method according to Claim 1 further comprising:
electrically decoupling the source terminal, a gate terminal and a drain terminal from an application circuit in which the SiC MOSFET is included before applying the first voltage across the gate-source junction of the SiC MOSFET; and 
electrically coupling the source terminal, the gate terminal and the drain terminal to the application circuit after determining the second drain-source voltage.--

Allowable Subject Matter
Claims 1-9, 12-14, 16-19, 26 and 29-30 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination a method of operating a SiC MOSFET, the method comprising: applying a first voltage across a gate-source junction of the SiC MOSFET to enable conduction of current predominantly through a reverse body diode of the SiC MOSFET rather than through a channel region of the SiC MOSFET; conducting a first current into a source terminal of the SiC MOSFET through the reverse body diode to a drain terminal of the SiC MOSFET responsive to the first voltage; determining a first drain-source voltage resulting from conducting the first current through the reverse body diode; applying a second voltage across the gate-source junction to enable conduction of current predominantly through the channel region rather than through the reverse body diode; determining a second drain-source voltage resulting from conducting current through the channel region responsive to the second voltage; determining an indication of contact resistance of the SiC MOSFET as a function of aging of the SiC MOSFET using the first drain-source voltage; and determining an indication of a degradation of a gate oxide of the SiC MOSFET as the function of aging of the SiC MOSFET using the second drain-source voltage in combination with all other elements in claim 1.

Regarding claims 2-9, 12-14 and 30, the claims are allowed as they further limit allowed claim 1.

Regarding claim 16, the prior art of record does not teach alone or in combination A SiC MOSFET test circuit comprising: a variable voltage circuit selectively coupled across a gate-source junction of a SiC MOSFET, the variable voltage circuit configured to provide a first voltage to disable conduction of current through a channel region of the SiC MOSFET and to enable conduction of current through a reverse body diode of the SiC MOSFET and configured to provide a second voltage across the gate-source junction to enable conduction of current through the channel region rather than through the reverse body diode; a current circuit selectively coupled between a drain terminal of the SiC MOSFET and a source terminal of the SiC MOSFET, the current circuit configured to provide a first current into the source terminal through the reverse body diode to the drain terminal; and a drain-source voltage detector circuit electrically coupled across the drain terminal and the source terminal, the drain-source voltage detector circuit configured to detect a first drain- source voltage generated responsive to the first voltage and configured to detect a second drain- source voltage generated responsive to the second voltage, wherein operations of the test circuit are repeated periodically to provide an indication of a degradation of a gate oxide of the SiC MOSFET as a function of aging and an indication of contact resistance of the SiC MOSFET as the function of aging based on the first drain-source voltage and second drain-source voltage in combination with all other elements in claim 16.

Regarding claims 17-19, the claims are allowed as they further limit allowed claim 16.

Regarding claim 26, the prior art of record does not teach alone or in combination a method of operating a SiC MOSFET, the method comprising:
applying an input signal to terminals of a SiC MOSFET to disable conduction of current through a channel region of the SiC MOSFET and to enable conduction of current through a reverse body diode of the SiC MOSFET to operate the SiC MOSFET in conduction modes of a third quadrant of I-V characteristics of the SiC MOSFET;
applying a second signal to the terminals of a SiC MOSFET to enable conduction of current through the channel region rather than through the reverse body diode to operate the SiC MOSFET in the conduction modes of the third quadrant of I-V characteristics of the SiC MOSFET; and
determining both an indication of a degradation of a gate oxide of the SiC MOSFET and an indication of contact resistance of the SiC MOSFET while the SiC MOSFET operates in the conduction modes of the third quadrant of the I-V characteristics of the SiC MOSFET using the first and second input signals 

Regarding claims 29, the claims are allowed as they further limit allowed claim 26.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858